    Case: 1:20-cv-02658 Document #: 35-2 Filed: 07/16/20 Page 1 of 3 PageID #:371




                              Stephen J. (Jerry) Sturgill
PROFILE

Over 30 years of professional experience as an attorney, investment banker, and CEO. Former
partner and head of corporate finance practice in the New York City office of Latham & Watkins.
Former partner and head of corporate practice in the Boise office Stoel Rives LLP. Co-founder
of Outlook Capital, a regional investment banking firm. Former turnaround CEO of regional
armored transit and ATM servicing company. Former chairman and general counsel of regional
food manufacturing company.

Extensive domestic and international experience with M&A and corporate financing
transactions. Versatile and decisive leader with ability to analyze complex business issues,
design solutions, formulate strategic plans, build the right team, and lead implementation.
Proven ability to generate loyalty and energy among fellow professionals, management teams,
and employees.

Experience and expertise in multiple business and legal disciplines, including:

   § Mergers & Acquisitions      § Corporate Finance            § Corporate Governance

   § Turnarounds                 § Project Finance              § Accounting

   § Restructurings              § Workouts                     § Labor Relations

   § Bankruptcy                  § Tax                          § Securities


BUSINESS AND LEGAL EXPERIENCE

Capstone Headwaters Investment Bank – 2010 to present

Managing Director of FINRA-registered investment banking firm headquartered in Boston. The
firm is organized among several industry verticals, focused on capital formation and mergers
and acquisitions. Head of the firm’s Agriculture & Farming practice.

Outlook Capital – 1997 to 2010

Co-founder and managing partner of regional investment banking and merchant banking
firm. Led the firm’s acquisition in late 2000 of a regional ice cream manufacturing company.
Led the consolidation and recapitalization of that company with additional dairy
manufacturing operations until exiting in 2008.

Respond, Inc.–2001 to 2003

While at Outlook Capital, became the turnaround CEO of a distressed armored transit and ATM
servicing company operating in 10 Western States. Renegotiated customer contracts,
reorganized personnel, improved security, renegotiated insurance coverages with Lloyd’s of
London, and returned the company to profitability. Led sale of the company to Loomis in 2003.

Sturgill - Curriculum Vitae                                                         Page 1 of 3
    Case: 1:20-cv-02658 Document #: 35-2 Filed: 07/16/20 Page 2 of 3 PageID #:372



Stoel Rives LLP –1995 to 2000

Partner and head of corporate department in Boise office of Portland-based, regional law firm.
Head of Boise office corporate department and member of the firm’s energy practice,
primarily responsible for international energy development and M&A. Led M&A and
financings for power generation and distribution projects in Australasia, South America, and
Eastern Europe.

Latham & Watkins–1982 to 1995

Partner and finance department head in New York City office of prominent international law
firm. Focused on corporate matters, including mergers and acquisitions, IPOs and other
public and private debt and equity financings for a variety of major industrial companies,
including in food manufacturing and dairy.

COMMUNITY SERVICE

Director and vice-chair, Interfaith Sanctuary (2016-present). Member of board of directors
and vice-chairman of non-denominational homeless shelter in Boise, Idaho. We provide
emergency overnight housing and supportive services for men, women, and families with
children.

Chairman and director, Riverstone International School (2000-06; 2013-16). For private
K-12 IBO school located in Boise, Idaho, led capitalization, organized and reorganized
leadership, and, as chairman, led national and international accreditations.

Director, Idaho Conservation League (2007-13). Member of board of directors of
organization devoted to the conservation of wilderness, smart-growth, energy
conservation, and other conservation values in Idaho and the West.

Director, Basque Museum (1998-2000). Member of board of directors of museum devoted
to maintaining the cultural heritage of the Idaho Basque-American community, the largest
outside the Basque Country.

Member, Planning & Zoning Commission, Sleepy Hollow, NY (1993-95).

Law Clerk to the Honorable Judge Eugene Wright, United States Court of Appeals for the Ninth
Circuit (1981-82).

EDUCATION

JD, with honors, J. Reuben Clark Law School, Brigham Young University, 1981.
Executive Editor, BYU Law Review

BA, English, with honors, Brigham Young University, 1977.
Rhodes Scholar finalist


Sturgill - Curriculum Vitae                                                       Page 2 of 3
    Case: 1:20-cv-02658 Document #: 35-2 Filed: 07/16/20 Page 3 of 3 PageID #:373



OTHER

Fluent French. Semi-fluent Italian, Brazilian Portuguese, Tagolog, Hebrew.

Interests include skiing, cycling, swimming, golf, and white-water kayaking and rafting
(former commercial river guide on Idaho’s white-water rivers)

Married with three children




Sturgill - Curriculum Vitae                                                       Page 3 of 3
